DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Office Action filed March 15, 2022 has been entered.
All of the previously made objections and rejections have been withdrawn in view of Applicant’s claim amendments and arguments in the Response filed March 15, 2022.

Information Disclosure Statement
The Information Disclosure Statement submitted March 28, 2022 has been considered.

Allowable Subject Matter
The following claims are allowed: 1, 3, 5-9, 11-16, 19-21 and 24-26.
Independent claims 1 and 24 are directed to a method for detecting analytes and 
association between analytes comprising, in part, incubating the sample with at least two [primary] analyte binding-moieties that each carry a specific double-stranded oligo tag with a double-stranded adapter-insert DNA molecule.  A ligase is then added so that the adapter-insert DNA molecule is ligated between the analyte binding-moieties. Independent claim 24 additionally requires secondary analyte binding-moieties.

	The closest prior art is Gullberg1 (US Patent App. Pub. No. 2013/0288249) in view of Flanigon2 (Multiplex protein detection with DNA readout via mass spectrometry, N Biotechnol, 2013 January 25; 30(2): 153-158).
	The teachings of each of Gullberg and Flanigon are discussed in the Non-Final Office Action mailed April 14, 2021. Neither Gullberg or Flanigon, whether considered alone or in combination, teach or suggest, at least, a double-stranded adapter-insert molecule being ligated to double-stranded oligo tags, resulting in a “ligated single DNA product [that] is double-stranded”. Thus, the claims are free of the art.

Conclusion
Claims 1, 3, 5-9, 11-16, 19-21 and 24-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                        
/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Gullberg was cited in the PTO-892 Notice of References Cited mailed April 14, 2021.
        2 Flanigon was cited in the Information Disclosure Statement submitted January 17, 2020.